                  Case 1:20-cr-00127-GHW Document 54 Filed 09/24/20 Page 1 of 1
                                                  U.S. Department of Justice
         [Type text]
                                                                         United States Attorney
                                                                         Southern District of New York

                                                                         United States District Courthouse   USDC SDNY
                                                                         One St. Andrews Plaza
                                                                         White Plains, New York 10007
                                                                                                             DOCUMENT
                                                                                                             ELECTRONICALLY FILED
                                                                                                             DOC #:
                                                                          September 23, 2020                 DATE FILED: 9/24/2020
         BY ECF & E-MAIL

         The Honorable Gregory H. Woods
         United States District Judge
                                                                                 MEMORANDUM ENDORSED
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                   Re:      United States v. Christian Irizarry, 20 Cr. 127 (GHW)

         Dear Judge Woods:

                The Government respectfully submits this letter in response to the Court’s order dated
         yesterday, September 22, 2020. Counsel for Mr. Irizarry and the Government jointly request that
         the conference for Mr. Irizarry also take place remotely, due to the continuing Covid-19 pandemic.
         The parties are available at the Court’s convenience for that conference, which the parties
         understand will need to be adjourned for a few weeks to enable the Court to hold the conference
         remotely.

                 Accordingly, the parties also respectfully request that the Court exclude time, under the
         Speedy Trial Act, between the date of the currently scheduled conference, September 29, 2020,
         and any new date set by the Court for the conference. Such an exclusion of time will allow the
         parties to safely participate in the conference remotely, and will allow additional time for the
         production and review of the voluminous discovery in this matter.

                                                                  Respectfully Submitted,

                                                                  AUDREY STRAUSS
                                                                  Acting United States Attorney

                                                            by:      /s/
                                                                  Sarah Krissoff
                                                                  Assistant United States Attorney
                                                                  (212) 637-2232
Application granted. The hearing involving Mr. Irizarry is adjourned from September 29, 2020 to October 16, 2020 at 9:00 a.m. The
Court will enter separate orders to exclude time and to provide the parties with dial-in information for the conference.

The Clerk of Court is directed to terminate the motion pending at Dkt. No. 53.

SO ORDERED.

Dated: September 24, 2020
New York, New York                            _____________________________________
                                                      GREGORY H. WOODS
                                                     United States District Judge
